DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-2, 4, 6-28 are currently pending.  Claim 5 is canceled.  Claims 15-20 are withdrawn as being drawn to a nonelected invention or species.  Claims 1-2, 4, 6-14 and 21-28 are examined on their merits.
New rejections have been made below that were not necessitated by amendment and the instant Office Action is made Non-Final. 


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Rejections Withdrawn 
Claim Rejections - 35 USC § 103
In light of Applicants arguments the rejection of claims 1-2, 4, 6-14 and 21-28 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vu et al. US 8901199 


New Rejections  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-2, 4, 6-14 and 21-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vu et al. US 8901199 (12/2014) in view of Weisberg et al. 4669491 (6/2/1987), Doan US 2008/0159973 (7/3/2008) and Valenty US 5435994 (7/25/1995).   
Vu et al. (Vu) teaches a curable nail coating composition containing hydroxyethylmethacrylate in an amount of about 0 to 50%. (See col. 5, lines 5-15 and claim 1).  Hydroxyethylmethacrylate is called for in instant claims 9 and 28.  It is a hydroxyalkylmethacrylate as called for in instant claims 1 and 21.  Hydroxyethylmethacrylate can be a monomer as called for in claim 1.  Vu teaches that monomers such as hydroxyethyl methacrylate are present in an amount of about 0 to 50% which overlaps with the about 5 to about 60% called for in claim 1.  Vu also teaches that oligomers may also be present in its composition and may be present in an amount of about 0 to 50%. (See col. 5, lines 5-15 and claim 1).  The 0 to 50% oligomer overlap with the 15 to 80 wt% oligomer called for in instant claims 1 and 21.
Vu teaches that its composition also comprises an acetone solvent. (See col. 11, lines 1-11). Vu teaches a photoinitiator as called for in claims 1 and 21. (See Vu claim 15).  Vu teaches the photoinitator hydroxyl cyclohexyl phenylketone. (See col. 10, lines 35-40).  Vu also teaches a colorant. (See claim 21).  Vu also teaches a rheology modifier that is a methacrylate copolymer as called for in instant claims 4 and 24.  (See col. 2, lines 39-53).  Vu teaches that this methacrylate copolymer rheology modifier is important to the 3-D shape of the nail coating.  

Vu does not teach particles or particle sizes, a methacrylate polymer rheology modifier or a polyurethane dimethacrylate oligomer specifically.  These deficiencies are made up for with the teachings of Weisberg, Doan and Valenty.   
Weisberg et al. (Weisberg) teaches a curable nail coating composition containing hydroxyethylmethacrylate present in particles in a discontinuous phase. (See Weisberg claim 15).  Particle sizes of smaller than 177 micrometers (80 mesh) are taught.  (See Weisberg claim 8).  Indeed, Weisberg teaches that most of the particles in its composition have a size around less than 177 micrometers.  (See Weisberg claim 8, 13).  Weisberg also teaches a composition that also comprises cellulose acetate butyrate. (See col. 10, lines 10-15).  
Weisberg teaches that it provides a protective artificial nail coating having excellent strength and a glossy surface which imparts a gloss or wet look to ordinary fingernail polishes applied thereto.  (See col. 2, lines 60-66).  
Doan teaches a urethane methacrylate oligomer as called for in claims 1, 21 and 27.  Specifically, Doan teaches a UV-curable nail coating composition comprising a urethane methacrylate oligomer in combination with methacrylate monomer, 
With respect to the oligomer, Vu teaches amounts of oligomer of 0 to 50% and Doan teaches the specific urethane methacrylate oligomer, so oligomer amounts of 0 to 50% taught in Vu overlap with those called for in instant claims 1 and 21. 
Valenty teaches isobornyl methacrylate. (See claim 10).  Isobornyl methacrylate is a poly(C1-12 alkyl)methacrylate polymer as called for in claims 1 and 21 as well as a rheology modifier as called for in claims 1 and 12.  Valenty teaches that the isobornyl methacrylate is present in an amount of about 2 to 55% which overlaps with the from about 50% to about 60% called for in claim 1. (See claims 1 and 10).  2 to 55% isobornyl methacrylate also overlaps with the from about 25 to about 75% rheology modifier called for in claim 22 and the from about 30% to about 65% rheology modifier called for in claim 23.   
Valenty teaches that its coating cures quickly and is compatible with everyday chores because it is insoluble in water and is unlikely to cause skin irritation. (See Abstract).  Valenty also teaches that the amount of isobornyl methacrylate can be chosen and varied in order to achieve the desired viscosity of the final product. (See col. 7, lines 39-54).  Therefore in light of the teachings that the coating cures quickly it would form a coating in one application as called for in instant claim 14. 
 because of the advantages and teachings of Weisberg, Doan and Valenty.  Weisberg teaches that it provides a protective artificial nail coating having excellent strength and a glossy surface which imparts a gloss or wet look to ordinary fingernail polishes applied thereto.  (See col. 2, lines 60-66).   Valenty teaches that its coating cures quickly and is compatible with everyday chores because it is insoluble in water and is unlikely to cause skin irritation. (See Abstract).  Doan teaches a UV-curable nail coating which is durable and capable of protecting the nail. (See [0019]).  A person of ordinary skill in the art would have been motivated by these advantages to combine hydroxyethylmethacrylate, isobornyl methacrylate, urethane methacrylate oligomer, and a benzophenone photoinitiator.  It would be obvious to use isobornyl methacrylate as a photoreactive monomer and benzophenone as a photoinitator because of Valenty’s teachings of their making the composition cure quickly. It would be obvious to use a urethane methacrylate oligomer because of Doan’s teachings of its good durability as a coating and protective effects for the nail. 
Thus, the invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention as evidenced by the references.
With respect to the stability properties called for in claims 12-13, the prior art references are silent with respect to the exact properties.  The prior art references teach all of the claimed component in the same amounts (at the overlap of the ranges). It would be reasonable to expect that the same components in the same amounts used in the same way for the same amount of time would exhibit the same properties in terms In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
With respect to the viscosity called for in claims 1 and 2, the prior art references are silent with respect to the exact viscosity.  Valenty teaches that the isobornyl methacrylate is present in an amount of about 2 to 55% which overlaps with the from about 50% to about 60% called for in claim 1. (See claims 1 and 10).  Vu also teaches a rheology modifier that is a methacrylate copolymer that is important to the 3-D shape of the nail coating, so it would be obvious for a person of ordinary skill in the art to manipulate the amount of rheology modifier to achieve the claimed viscosity.    






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


The rejection of claims 1-2, 4, 6-14 and 21-28 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of US Patent No. 9084738 in view of Weisberg 4669491 (6/2/1987) is maintained. 
 are also directed to a radiation curable gel nail coating composition comprising photopolymerizable gel nail coating composition comprising hydroxyethylmethacrylate, isobornyl methacrylate, polyurethane dimethacrylate oligomer, and a photoinitiator.  The claims of US Patent No. 9084738 differ from those of the instant application because they are not directed to a trimethylolpropane trimethacrylate cross-linker.  These deficiencies are made up for in the teachings of Weisberg et al. 4626428.   
The teachings of Weisberg et al. are described supra.  A person of ordinary skill would have been motivated to use the trimethylolpropane trimethacrylate cross-linker taught by Weisberg et al. in the composition of US Patent Application No. 15/817115  because Weisberg teaches that it provides a protective nail coating having excellent strength and a glossy surface which imparts a glossy or wet look to ordinary fingernail polishes applied thereto.  


The rejection of claims 1-2, 4, 6-14 and 21-28 on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of US Patent Application No. 16/310422 in view of Vu et al. US 8901199 (12/2014) is maintained.  
 are also directed to a photopolymerizable cosmetic nail coating composition comprising photopolymerizable gel nail coating composition comprising hydroxyethylmethacrylate, isobornyl methacrylate, polyurethane dimethacrylate oligomer, and a photoinitiator.  The claims of US Patent Application No. 16/310422 differ from those of the instant application because they are not directed to a methacrylate copolymer rheology modifier specifically.  This deficiency is made up for with the teachings of Vu.   
The teachings of Vu are described supra.  A person of ordinary skill would have been motivated to use the methacrylate copolymer rheology modifier taught by Vu in the composition of US Patent Application No. 16/310422 because Vu teaches that this rheology modifier is important to the 3-D shape of the nail coating.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The rejection of claims 1-2, 4, 6-14 and 21-28 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13, 16-26 and 30 of US Patent Application No. 15/817115 in view of Vu et al. US 8901199 (12/2014) is maintained.
          Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a photopolymerizable gel nail coating composition comprising hydroxyethylmethacrylate, isobornyl methacrylate, polyurethane dimethacrylate oligomer, trimethylolpropane trimethacrylate cross-linker and a photoinitiator.  The claims of US Patent Application No. 15/817115 are also directed to a photopolymerizable cosmetic nail coating composition comprising photopolymerizable gel nail coating composition comprising hydroxyethylmethacrylate, isobornyl methacrylate, polyurethane dimethacrylate oligomer, and a photoinitiator.  The claims of US Patent Application No. 15/817115 differ from those of the instant application because they are not directed to a methacrylate copolymer rheology modifier specifically.  This deficiency is made up for with the teachings of Vu.   
The teachings of Vu are described supra.  A person of ordinary skill would have been motivated to use the methacrylate copolymer rheology modifier taught by Vu in the composition of US Patent Application No. 15/817115 because Vu teaches that this rheology modifier is important to the 3-D shape of the nail coating.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments 

Applicants argue that the combination of Vu in view of Weisberg, Cornell and Valenty fails to disclose each and every feature of claim 1.  
Applicants assert that Cornell is cited as teaching the specific urethane dimethacrylate oligomer, but Cornell only discloses monomeric urethane dimethacrylate and teaches away from the use of acrylated urethane oligomers.  Cornell teaches away from the use of oligomers because it states “while Guiliano prefers the use of acrylated urethane oligomers, it is essential in the present invention that there be employed urethane dimethacrylate monomers.  Thus the references all fail to teach the oligomer feature of claim 1. 
Additionally, Valenty is cited as teaching isobornyl methacrylate polymer, but Valenty only discloses the use of isobornyl methacrylate as a photo-reactive monomer.  (See Valenty claim 10).
Applicants argue that Vu teaches that monomers, oligomers and polymers can be used in its composition including combinations but does not teach the specific combination of monomer, oligomer and polymer recited in claim 1 in the claimed amounts.  Vu fails to disclose from about 50 wt% to about 60 wt% of at least one rheolody modifier comprising one or more poly(C1-12alkyl(meth)acrylate )polymers and the portion cited by the Office is silent as to the recited range.  
Vu also does not teach the advantageous properties described in the instant inventions’ specification.  
1-12alkyl(meth)acrylate )polymers.  Applicants assert that one of ordinary skill in the art at the time of the invention would understand that isobornyl methacrylate is not an alkyl methacrylate since the isobornyl group is a cyclic group.  None of the instant specifications examples of an a poly(alkyl)methacrylate include a cyclic group.  Additionally, the isobronyl methacrylate present in the Valenty composition is photo-reactive monomer that is present in monomer form rather than polymer form.  
Applicants argue that the combination of the teachings alters the principle of operation of Vu from being a two part nail composition to being a one part nail composition. Specifically, Applicants argue that the principle of operation of preparing the nail coating is changed from a two-part application to a single part application. The deficiencies of Vu are not cured by the additional references. 
Applicants request that the non-statutory obviousness-type double patenting rejection be held in abeyance.


Applicants’ arguments have been carefully considered and are found to be sufficiently persuasive with respect to Cornell.  The rejection has been withdrawn above.   
Applicants’ argument regarding the principle of operation being changed is not found to be persuasive.  This argument focuses on what the references are directed to and not their principle of operation.  All of the references are directed to acrylic nail 
Applicants request to hold the double patenting rejection in abeyance until there is an indication of allowability of claims is noted.  Applicant is reminded that a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is maintained for reasons of record as no action regarding this rejection has been taken by applicants at this time.
The remainder of Applicants’ arguments are moot in light of the new rejections applied above.  




Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH  CHICKOS
Examiner
Art Unit 1619





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616